NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                 ANTHONY CAMBONI, Plaintiff/Appellant,

                                         v.

               MARK BRNOVICH, et al., Defendants/Appellees.

                              No. 1 CA-CV 18-0621
                                FILED 3-10-2020


            Appeal from the Superior Court in Maricopa County
                             CV2017-050183
                  The Honorable James D. Smith, Judge

                                   AFFIRMED


                                    COUNSEL

Anthony Camboni, Sun City West
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Byron Jeffords Babione
Counsel for Defendants/Appellees State of Arizona, Mark Brnovich, Susan M.
Brnovich, Brian S. Rees, John R. Hannah, Jr.

Bonnett Fairbourn Friedman & Balint PC, Phoenix
By Lisa T. Hauser, Carrie Ann Laliberte
Counsel for Defendant/Appellee State Bar of Arizona
                      CAMBONI v. BRNOVICH, et al.
                         Decision of the Court

Lewis Roca Rothgerber Christie LLP, Phoenix
By Todd D. Erb, Nicholas Scott Bauman
Counsel for Defendants/Appellees Burk Panzarella Rich PC, Michael Rich, David
T. Panzarella, Thomas P. Burke, II, Elizabeth L. Fleming

Lewis Brisbois Bisgaard & Smith, LLP, Phoenix
By D. Andrew Bell
Counsel for Defendants/Appellees Hallmark Financial Services, Inc., Hallmark
Insurance Company

Maricopa County Attorney’s Office, Phoenix
By Joseph J. Branco
Counsel for Defendant/Appellee Maricopa County

Elardo Bragg Rossi & Palumbo, PC, Phoenix
By Tico A. Glavas
Counsel for Defendants/Appellees Elardo Bragg Rossi & Palumbo PC, John A.
Elardo, Venessa J. Bragg, Michael A. Rossi, Gary A. Kester, Rochelle D. Prins

Renaud Cook Drury Mesaros PA, Phoenix
By John A. Klecan
Counsel for Defendants/Appellees Brian Aaron Macias and Yolanda Barajas
Munoz


                       MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Michael J. Brown and Judge D. Steven Williams joined.


S W A N N, Chief Judge:

¶1           Anthony Camboni appeals the superior court’s dismissal of
his First Amended Complaint (“FAC”) for failure to state a claim under
Arizona Rule of Civil Procedure (“Rule”) 12(b)(6), its award of attorney’s
fees, and the court’s vexatious litigant designation. Because all of
Camboni’s assertions are either waived or meritless, we affirm.

                  FACTS AND PROCEDRAL HISTORY

¶2           Camboni’s FAC asserted eighteen claims against various
defendants (collectively “Defendants”). These claims arise from an earlier



                                       2
                      CAMBONI v. BRNOVICH, et al.
                         Decision of the Court

civil lawsuit in which Camboni and his wife, Shannon Chaboudy, sued
Brian Macias and Yolanda Barajas Munoz for damages resulting from a car
accident. Hallmark Insurance Company insured Macias and Munoz.
Attorneys from Burke Panzarella Rich, P.L.C., and Elardo Bragg & Rossi,
P.C., represented the defendants in that action. The superior court judge
did not allow Camboni to represent his wife because he is not an attorney.
A jury awarded Camboni $2,815 in damages.

¶3            In this lawsuit, Camboni asserted claims against a variety of
defendants for declaratory judgment, multiple constitutional violations,
breach of an implied covenant of good faith and fair dealing, interference
with a contractual relationship, abuse of process, aiding and abetting,
breach of contract, intentional infliction of emotional distress, unjust
enrichment, constructive fraud, and a violation of the racketeering statute.
As he did in the earlier action, Camboni purported to represent Chaboudy,
although she did not sign the FAC and, according to Camboni, did not
know he filed it on her behalf. The FAC named the plaintiffs as “King,
Ambassador Anthony Camboni, Esq.” and “King, Ambassador Anthony
Camboni, Esq.’s Wife.”

¶4             The different groups of defendants moved to dismiss the FAC
under Rule 12(b)(6).1 In a comprehensive minute entry, the superior court
dismissed all claims.2 The court later declared Camboni a vexatious
litigant, requiring him to request leave of the court before asking for any
affirmative relief in this action. In a final order, the court awarded the
Defendants’ attorney’s fees and costs. Camboni timely appeals the


1      The “State defendants” include the State of Arizona, Attorney
General Mark Brnovich, Superior Court Judges Susan Brnovich and John
Hannah, and Superior Court Commissioner Brian Rees. The “Hallmark
defendants” include Hallmark Financial Services, Inc. and Hallmark
Insurance Co. The “EBR defendants” include Elardo Bragg & Rossi, P.C.,
and the individual attorneys from that firm, John A. Elardo, Venessa J.
Bragg, Michael A. Rossi, Simon P. Larscheidt, Gary A. Kester, and Rochelle
D. Prins. The “BPR defendants” include Burke Panzarella Rich, P.L.C., and
the individual attorneys in that firm, Michael Rich, David T. Panzarella,
Thomas P. Burke, II, and Elizabeth Fleming. Maricopa County, the Arizona
State Bar, and the defendants from the prior lawsuit, Macias and Munoz,
were also named defendants in this action.

2        The court dismissed the FAC as to Macias and Munoz in a separate
order.


                                     3
                     CAMBONI v. BRNOVICH, et al.
                        Decision of the Court

dismissal of the FAC, the award of attorney’s fees, and the vexatious litigant
designation.

                               DISCUSSION

I.     CAMBONI’S OPENING BRIEF FAILS TO COMPLY WITH ARCAP
       13.

¶5              As a preliminary matter, we note that Camboni’s opening
brief fails to comply with ARCAP 13(a), which requires an opening brief to
include citations to relevant parts of the record, as well as the authorities
and statutes relied upon. See ARCAP 13(a)(7). Failure to properly raise an
argument on appeal, in most cases, results in abandonment and waiver of
that argument. See Schabel v. Deer Valley Unified Sch. Dist. No. 97, 186 Ariz.
161, 167 (App. 1996); State Farm Mut. Auto. Ins. Co. v. Novak, 167 Ariz. 363,
370 (App. 1990).         Camboni makes several broad generalizations
unsupported by any factual or legal arguments or citations. His brief also
raises many arguments that were not raised in the superior court. See
Hawkins v. Allstate Ins. Co., 152 Ariz. 490, 503 (1987) (noting arguments
raised for the first time on appeal, including constitutional challenges, may
be waived).

¶6            Defendants jointly moved to dismiss the appeal for failing to
comply with ARCAP 13(a), which another panel of this court denied
without prejudice. The Defendants again ask this court to dismiss the
appeal or summarily affirm the superior court’s order. Despite Camboni’s
noncompliance with ARCAP 13(a), we will address the arguments on
appeal to the extent they are not waived.3

II.    THE SUPERIOR COURT PROPERLY DISMISSED THE FAC.

¶7             We review de novo the superior court’s dismissal of a
complaint. Coleman v. City of Mesa, 230 Ariz. 352, 355, ¶ 7 (2012). In
considering a motion to dismiss for failure to state a claim under Rule
12(b)(6), we “assume the truth of the well-pled factual allegations and
indulge all reasonable inferences therefrom.” Cullen v. Auto-Owners Ins. Co.,
218 Ariz. 417, 419, ¶ 7 (2008). Because we consider only the complaint’s
well-pled facts, “mere conclusory statements are insufficient to state a claim

3      The opening brief lists ten issues on appeal. The issues listed do not
correspond to the arguments in the brief. We address the arguments as best
as we can determine Camboni’s position, but our role is not to develop a
party’s arguments. Ace Auto. Prods., Inc. v. Van Duyne, 156 Ariz. 140, 143
(App. 1987).


                                      4
                      CAMBONI v. BRNOVICH, et al.
                         Decision of the Court

upon which relief can be granted.” Id. Dismissal is appropriate if the
plaintiff “would not be entitled to relief under any facts susceptible of proof
in the statement of the claim.” Mohave Disposal, Inc. v. City of Kingman, 186
Ariz. 343, 346 (1996).

       A.     ARGUMENTS NOT RAISED BELOW OR PROPERLY
              DEVELOPED ON APPEAL ARE WAIVED.

              1.     CAMBONI DID NOT RAISE THE ARGUMENT
                     BELOW THAT DISMISSING THE FAC VIOLATED
                     HIS CONSTITUTIONAL RIGHT TO A JURY TRIAL
                     AND DUE PROCESS.

¶8            Camboni argues that dismissing the FAC violated his
constitutional right to a jury trial and due process. See Ariz. Const. art. 2,
§§ 4, 23. He did not raise this argument in response to the motions to
dismiss; therefore, it is waived. See Hawkins, 152 Ariz. at 503.

¶9             The grant of a motion to dismiss for failure to state a claim is
analogous to the summary disposition authorized under Rule 56, and
granting summary judgment does not violate a party’s right to a jury trial.
Orme Sch. v. Reeves, 166 Ariz. 301, 308–09 (1990) (holding the grant of
summary judgment does not violate right to jury trial guaranteed in Art. 2,
§ 23 of Arizona Constitution). Here, Camboni’s claims were not legally
sufficient; therefore, a jury would have had nothing to consider.

              2.     CAMBONI DID NOT RAISE THE ARGUMENT
                     THAT UNSIGNED MOTIONS TO DISMISS WERE
                     INSUFFICIENT.

¶10           Camboni contends the motions to dismiss were insufficient
because the individual defendants did not sign them. But the attorney for
the State defendants signed the motion to dismiss, which satisfies Rule
11(a)(1) (“[Motions] must be signed by at least one attorney of record in the
attorney’s name—or by a party personally if the party is unrepresented.”
(emphasis added)). And because Camboni did not raise this argument in
responding to the other defendants’ motions to dismiss, it is waived as to
those defendants. See Hawkins, 152 Ariz. at 503.




                                      5
                     CAMBONI v. BRNOVICH, et al.
                        Decision of the Court

             3.     CAMBONI WAIVED THE ARGUMENT THAT
                    INDIVIDUALS VIOLATED AN OATH TO UPHOLD
                    THE CONSTITUTION.

¶11           Camboni argues that Judge James Smith, defense counsel, the
Arizona State Bar, “and/or Appellees engaged in the Professional Practice
of Law” violated their sworn oaths to uphold the Arizona Constitution.
Camboni waived this argument by failing to support it with appropriate
citation to the record and legal authority. See Schabel, 186 Ariz. at 167
(“Issues not clearly raised and argued in a party’s appellate brief are
waived.”).

¶12            In a conclusory statement, Camboni also alleges that the FAC
presented a well-reasoned argument, sufficient facts, and complied with
the Rules of Civil Procedure. This statement is not supported by any
citation to relevant facts or legal arguments as required by ARCAP 13(a).
Therefore, it is waived. Id.

III.   THE SUPERIOR COURT JUDGE WAS NOT BIASED IN FAVOR OF
       DEFENDANTS.

¶13            Camboni argues the superior court judge showed bias in
favor of the Defendants by dismissing the FAC, awarding attorney’s fees to
Defendants, and finding Camboni is not a licensed attorney. Trial judges
are presumed to be free of bias and prejudice. Stagecoach Trails MHC, L.L.C.
v. City of Benson, 232 Ariz. 562, 568, ¶ 21 (App. 2013). The party alleging
bias must overcome this presumption. Id. Without a showing of
extrajudicial bias, a judicial ruling alone does not rebut this presumption.
Id. Camboni bases his claim of bias only on the court’s rulings. Therefore,
he did not rebut the presumption.

IV.    CAMBONI FAILED TO STATE A CLAIM THAT DEFENDANTS
       DENIED HIS CONSTITUTIONAL RIGHTS TO WORK OR TO
       EQUAL PRIVILEGES AND IMMUNITIES.

¶14           Camboni claims that the Arizona State Bar, the State
defendants, and the Maricopa County defendants deprived him of his
constitutional rights to work and to equal privileges and immunities
because he was precluded from representing Chaboudy in court. See Ariz.
Const. art. 2, § 13 (equal privileges and immunities) & art. 25 (right to




                                     6
                      CAMBONI v. BRNOVICH, et al.
                         Decision of the Court

work).4 Camboni argues these defendants require all licensed attorneys to
become members of the Arizona State Bar, which he contends is a labor
organization.5 Therefore, he reasons, the State defendants, the Arizona
State Bar, and Maricopa County defendants operate unconstitutionally in
permitting only licensed attorneys to represent litigants in court.

¶15            These claims stem from the fact that Camboni is not an
attorney and thus could not represent his wife in the earlier car accident
lawsuit or in the action on appeal. See, e.g., Haberkorn v. Sears, Roebuck &
Co., 5 Ariz. App. 397, 399 (App. 1967) (holding non-lawyer husband not
permitted to represent wife in court). Arizona Supreme Court Rule 31(b)
states that no person shall practice law in the state unless he or she is an
active member of the state bar. The Arizona Supreme Court, not these
defendants, regulates and controls the practice of law. In re Shannon, 179
Ariz. 52, 75 (1994) (citing Hunt v. Maricopa Cty. Emps. Merit Sys. Comm’n, 127




4      The Arizona Constitution precludes granting privileges and
immunities to one class of citizens that are not equally granted to all
citizens. Ariz. Const. art. 2, § 13. Article 25 of the Arizona Constitution
provides:

       No person shall be denied the opportunity to obtain or retain
       employment because of non-membership in a labor
       organization, nor shall the State or any subdivision thereof, or
       any corporation, individual or association of any kind enter
       into any agreement, written or oral, which excludes any
       person from employment or continuation of employment
       because of non-membership in a labor organization.
5      Camboni also argues that the Arizona State Bar is a fascist,
communist labor organization that is illegal under A.R.S. § 16-805, a statute
disenfranchising the communist party.           Not only is this fanciful
characterization unsupported by the record, but § 16-805 was held
unconstitutional in Blawis v. Bolin, 358 F. Supp. 349, 357 (D. Ariz. 1973). See
also Op. Ariz. Atty. Gen. I87-128 (concluding that the Arizona State Bar is
not a labor organization and the Supreme Court’s requirement that only
members of the State Bar may practice law does not violate Article 25).



                                      7
                     CAMBONI v. BRNOVICH, et al.
                        Decision of the Court

Ariz. 259, 261 (1980)). Therefore, as to these defendants, the FAC failed to
state a claim.6

¶16           To the extent this argument relates to the racketeering claim
against the State defendants and the Arizona State Bar, the superior court
correctly concluded that the FAC failed to plead any facts that would
establish the predicate offenses necessary to show that the State defendants
or the Arizona State Bar engaged in unlawful activity or a pattern of
unlawful activity. See A.R.S. §§ 13-2314.04(T), -2301(D)(4) (listing predicate
offenses).

V.     THE RECORD SUPPORTS THE AWARD OF ATTORNEY’S FEES.

¶17             The superior court ordered Camboni to pay attorney’s fees
under A.R.S. §§ 12-349 and 13-2314.04(N). Camboni argues that the court
failed to cite specific examples of any harassment or oppression supporting
the award and states, without any legal or factual support, that the FAC
presented “logical, well-reasoned, truthful claims” supported by several
attachments. We review an award of attorney’s fees for an abuse of
discretion. Hannosh v. Segal, 235 Ariz. 108, 115, ¶ 22 (App. 2014).

¶18           Under § 12-349, the superior court may assess reasonable
attorney’s fees and costs against a party who (1) brings a claim without
substantial justification, (2) brings a claim solely or primarily for delay or
harassment, or (3) unreasonably expands the proceedings. The court must
set forth specific reasons for the award, A.R.S. § 12-350, but “the findings
need only be specific enough to allow a reviewing court to test the validity
of the judgment,” Rogone v. Correia, 236 Ariz. 43, 50, ¶ 22 (App. 2014).
Camboni failed to object below to the lack of specific findings supporting
the award of fees under § 12-349. He is, therefore, precluded from arguing
on appeal that the findings are insufficient. Trantor v. Fredrikson, 179 Ariz.
299, 300–01 (1994).

¶19           In any event, the findings are sufficient. A claim lacks
substantial justification when it is groundless and not made in good faith.
See A.R.S. § 12-349(F). Objectively, a claim is groundless if no rational
argument based on the evidence or law supports it. Rogone, 236 Ariz. at 50,


6      We deny Camboni’s request to compel the attorneys in this litigation
to produce their licenses to practice law. This request is irrelevant to the
claims in the FAC and the arguments on appeal. It is also waived because
it was not raised below. See Hawkins, 152 Ariz. at 503.



                                      8
                      CAMBONI v. BRNOVICH, et al.
                         Decision of the Court

¶ 22. The July 25, 2018 order detailed the reasons for denying each of the
eighteen claims and found the FAC was:

       filled with often-incomprehensible allegations—allegations
       that this and other courts repeatedly rejected. Plaintiff
       unreasonably expanded the litigation by filing default
       applications for Defendants who appeared and defended by
       filing motions to dismiss. Plaintiff’s repeated references to his
       wife as his property or slave also show that improper motives
       and purposes underlie his actions.

The record supports these findings.

¶20            Section 13-2314.04(N) also supports the award of attorney’s
fees as to the State defendants and Arizona State Bar. The FAC alleged
these defendants violated the racketeering statute. Section 13-2314.04(N)
allows the court to assess fees against a party filing a racketeering action
that is frivolous, “brought or continued in bad faith, vexatiously, wantonly
or for an improper or oppressive reason.” The FAC alleged no facts that
could arguably support any of the underlying criminal acts necessary to
support a racketeering claim. See A.R.S. § 13-2301(D). Thus, the superior
court properly concluded that Camboni brought the claims in bad faith and
for an improper or oppressive purpose.

VI.    THE RECORD          SUPPORTS       THE     VEXATIOUS        LITIGANT
       DESIGNATION.

¶21             The superior court declared Camboni to be a vexatious
litigant in this matter. 7 Camboni contends the evidence does not support
this finding. Because this order grants injunctive relief, we have jurisdiction
under A.R.S. § 12-2101(A)(5)(b). Madison v. Groseth, 230 Ariz. 8, 13, ¶ 16 n.8
(App. 2012). We review the court’s ruling for an abuse of discretion. See
Ahwatukee Custom Estates Mgmt. Ass’n v. Turner, 196 Ariz. 631, 634, ¶ 5 (App.
2000); see also De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990).

¶22          The superior court designated Camboni a vexatious litigant
because he repeatedly filed court actions solely or primarily to harass,
unreasonably expanded court proceedings, and brought or defended court
actions without substantial justification. See A.R.S. § 12-3201(E)(1)(a), (b),
(c). In support of this conclusion, the court found (1) Camboni raised

7       This court dismissed Camboni’s appeal from Administrative Order
No. 2018-133, also declaring him a vexatious litigant. Therefore, that ruling
is not properly before us.


                                      9
                     CAMBONI v. BRNOVICH, et al.
                        Decision of the Court

several claims similar to those he has unsuccessfully raised in other actions;
(2) Camboni filed default applications as to some of the Defendants who
had, in fact, responded; and (3) the FAC and responsive papers here, like
those in a prior appeal, were “‘not based in law’ but ‘a cluster of arguments
unrelated’ to the relevant rulings.” See Camboni v. Morrison, 1 CA-CV 12-
0725, 2013 WL 6506978, at *2, ¶ 7 (Ariz. App. Dec. 10, 2013) (mem. decision).
The record supports these findings. Therefore, we affirm the order
declaring Camboni a vexatious litigant.

VII.   WE AWARD REASONABLE ATTORNEY’S FEES AND COSTS ON
       APPEAL.

¶23            The Arizona State Bar and BPR defendants request an award
of attorney’s fees and costs under A.R.S. § 12-349(A)(1) on the basis that the
appeal lacks substantial justification. Camboni raised many issues he did
not raise below, and the issues that were not waived were groundless.
Accordingly, we award reasonable attorney’s fees to the Arizona State Bar
and BPR defendants upon compliance with ARCAP 21. All Defendants are
entitled to their costs under A.R.S. § 12-342(A).

                               CONCLUSION

¶24         We affirm the judgment dismissing all claims with prejudice,
the award of attorney’s fees to each defendant, and the order declaring
Camboni a vexatious litigant.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        10